Citation Nr: 1716593	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  17-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel







INTRODUCTION


The Veteran served in the U.S. Army from March 1966 to February 1968.

A Motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R § 20.900 (c) ("advanced age" is defined as 75 years or more of age).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board is constrained to remand the issue for compliance with the notice provisions contained in this law and to ensure the Veteran has had full due process of law.

In addition, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided a VA audiology examination in August 2016.  Administration of the Maryland CNC speech discrimination test revealed 76 percent discrimination in the right ear and 72 percent speech discrimination in the left ear.  As a result, the VA audiologist diagnosed the Veteran with sensorineural hearing loss.  The VA audiologist opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  The rationale provided was that hearing thresholds were normal with no threshold shift noted at the time of enlistment and separation.  The examiner noted that the Veteran had served in the military for a total of 23 months, but did not report being in combat. 

However, the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the August 2016 examiner relied in part on the absence of hearing loss in service and did not discuss the Veteran's acoustic trauma during service.  See Hensley, 5 Vet. App. at 157 (noting the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Specifically, the examiner did not consider that the Veteran had served in an artillery battery unit during his period of service, at which time he was subjected to loud acoustic noise.

Given the examiner's failure to consider the Veteran's acoustic trauma in his nexus opinion, , the Board finds that remand for an addendum medical opinion is necessary to assist in determining the etiology of the Veteran's right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the claim for service connection for bilateral hearing loss. The notice must be specific to the claim on appeal. The notice should also inform the Veteran that he should provide VA with copies of any evidence relevant to this claim that he has in his possession.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  The Veteran should be given adequate VCAA notice and assistance with respect to his claim.  To this end, all relevant VA and private medical records which have not been incorporated into the claims file, should be obtained.

3.  Return the electronic claims file to the examiner who performed the August 2016 VA medical examination, and request an addendum opinion to address Appellant's acoustic trauma in service based on his service in the artillery battery unit.  If the examiner is not available, schedule the Veteran for a new VA audiological examination.  Either option, the examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that any current hearing loss had its onset in service or is otherwise related to his active service, to include noise exposure?

The examiner should specifically comment on the Veteran's in-service acoustic trauma, specifically his service in the artillery battery unit.

In rendering the opinions requested above, the VA examiner should assume, as fact, that the Veteran was exposed to loud noises in service.

A rationale should be given for all opinions and conclusions rendered.

4.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals for service connection for bilateral hearing loss.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  The Veteran's cooperation in VA's efforts to develop his claim, including reporting for any further scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R.  §20.1100(b) (2016).




